                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 LUIS ANTONIO AGUILAR MARQUINEZ,
 et al.,
                  Plaintiffs,
         v.                                             Civil Action No. 12-cv-00695-RGA


 DOLE FOOD COMPANY, INC. et al.,
                  Defendants.


                                   MEMORANDUM ORDER

        Before me is Plaintiffs’ Motion for Reconsideration of the Court’s Order denying the application

of Hawai’i Law to a subset of Plaintiffs’ claims. (D.I. 373). The motion has been fully briefed. (D.I.

373, 376). For the reasons set forth below, Plaintiffs’ motion is DENIED.

   I.         BACKGROUND

        More than eight months ago, this Court entered an order granting Defendants’ motion for the

application of Ecuador Law (D.I. 233), with the exception that Plaintiffs’ negligence claim will be

governed by Delaware Law. (D.I. 324 at 1-2). Subsequently, Plaintiffs filed a motion for the application

of Hawai’i Law to their claims of punitive damages, aiding and abetting, and civil conspiracy. (D.I.

328). Plaintiffs’ motion was denied. (D.I. 371).

        Following the Court’s denial, Plaintiffs filed a motion for reconsideration based, primarily, on

the availability of new evidence. (D.I. 373 at 1). Plaintiffs allege that Defendants (specifically Dow)

have taken irreconcilably inconsistent positions as to the choice of law issue in previous

dibromochloropropane (DBCP) litigation and should be subject to judicial estoppel. (Id. at 5).




                                                   1
   II.       LEGAL STANDARD

          Plaintiffs’ motion under Local Rule 7.1.5 is treated as the “functional equivalent” of motion to

alter or amend a judgment under Federal Rule of Civil Procedure 59(e). Jones v. Pittsburgh Nat’l Ins.,

899 F.2d 1350, 1352 (3d Cir. 1990). In order to succeed on a motion for reconsideration, the movant

must show “at least one of the follow grounds: (1) an intervening change in the controlling law; (2) the

availability of new evidence that was not available when the court granted the motion []; or (3) the need

to correct a clear error of law or fact to prevent manifest injustice.” Max’s Seafood Cafe v. Quinteros,

176 F.3d 669, 677 (3d Cir. 1999).

          The Third Circuit has clarified that the scope of a motion for reconsideration is “extremely

limited.” Blystone v. Horn, 664 F.3d 397, 415 (3d Cir. 2011). When relying on newly discovered

evidence, the movant must point to “evidence that a party could not earlier submit to the court because

that evidence was not previously available.” Id. at 415-16 (quoting Howard Hess Dental Labs., Inc. v.

Dentsply Int’l Inc., 602 F.3d 236, 252 (3d Cir. 2010)). “Evidence that is not newly discovered, as so

defined, cannot provide the basis for a successful motion for reconsideration.” Id. at 416 (citing Harsco

Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985)).

   III.      DISCUSSION

          Plaintiffs’ motion turns on the choice of law motion filed by Dow in the 2007 case Tellez v. Dole

Food Co., Case No. BC 312 852 (Cal. Super. Ct. 2007). The Tellez case involved a group of Nicaraguan

Plaintiffs and several Defendants to the instant action, including Dow Chemical and Dole Food

Company. (D.I. 373 at 1, 3). Plaintiffs have provided a copy of Dow’s choice of law briefing in Tellez

(D.I. 374-1, Ex. A) and the Court’s eventual decision applying Michigan law. (D.I. 374-2, Ex. B).

          As an initial matter, Defendants argue that the Tellez materials do not constitute newly

discovered evidence (D.I. 376 at 4). Defendants contend that Plaintiffs’ counsel submitted materials



                                                   2
from Tellez in DBCP litigation in Hawai’i on June 5, 2020, five months before Plaintiffs filed their

Motion for Application of Hawai’i Law. (Id. at 2). In support of their claim, Defendants have provided

the Declaration of Plaintiffs’ counsel in Patrickson v. Dole, Case No. 07-1-0047 (Haw. 1st Cir. 2020)

citing to materials from Tellez (D.I. 376-3, Ex. 3 ¶ 3) and have provided the underlying materials from

Tellez that were filed with the Court in Patrickson. (D.I. 376-2, Ex. 2).

       Plaintiffs’ counsel submitted an Amended Declaration in this case (D.I. 374) explaining his

previous use of the Tellez materials:

       I realized that I first came to learn that Dow successfully moved for the
       application of Michigan law in the Tellez case in the summer of 2020 in
       connection with another DBCP case pending in Hawaii known as Patrickson v.
       Dole. I did not recall in December 2020 reviewing that information, nor did I
       recall it until today, after I filed the motion for reconsideration. There is too much
       information and too many motions and briefs being prepared by different
       members of my legal team for me to keep a mental inventory and I forgot that I
       had attached the Stipulation of Facts regarding Dow to a brief I filed in the
       Patrickson case. Even though I was technically in possession of that information
       in connection with another case, I did not recall it in the context of this motion to
       reconsider.
(Id. ¶ 5). Accordingly, it is apparent that Plaintiffs’ counsel was in possession of the Tellez

materials and appears to have cited them in connection with briefing on a choice of law motion

in Patrickson before filing a choice of law motion in this District. (See D.I. 376-3, Ex. 3). Thus,

the briefings in Tellez and the opinions expressed therein do not constitute newly discovered

evidence. Blystone, 664 F.3d at 416. I will not consider them in connection with revisiting this

Court’s decision on the application of Hawai’i law. (D.I. 371).

       Plaintiffs also make a cursory argument that reconsideration is necessary to avoid unfair

asymmetry. (D.I. 373 at 6). Plaintiffs argue that if the non-Ecuadorean Plaintiffs are successful

in arguing for the application of Hawai’i Law or that of another U.S. State, there will be an

unfair asymmetry between similarly situated plaintiffs from other countries. (Id.).

                                                  3
         The scheduling order for this case, filed in 2018, directed the parties to proceed on a

country-by-country basis beginning with the Ecuadorian Plaintiffs. (D.I. 145 at 1-2). The parties

briefed both the initial choice of law motion (D.I. 234, 317, 320) and Plaintiffs’ motion to apply

Hawai’i Law (D.I. 329, 345, 368) as applied only to the Ecuadorian Plaintiffs. A survey of the

Docket does not reveal any objection from Plaintiffs as to proceeding on a country-by-country

basis in the more than two years since that decision was made.

         I agree with Defendants that, at this time, Plaintiffs’ position appears to be that “unless

they prevail on the motion for application of Hawai’i law, there might be in the future

inconsistent rulings.” (D.I. 376 at 10). Plaintiffs’ assertion that other parties to this action may

be subject to different laws is not grounds for reconsideration absent a more fulsome explanation

as (1) why it may present a manifest injustice, and (2) why this position may be appropriately

raised now.

   IV.      CONCLUSION

         For the reasons set forth above, Plaintiffs’ Motion for Reconsideration of the Court’s

Order denying the application of Hawai’i Law to a subset of Plaintiffs’ claims (D.I. 373) is

DENIED.

         IT IS SO ORDERED this 6th day of July 2021.



                                                                _/s/ Richard G. Andrews
                                                                United States District Judge




                                                   4
